Case 1:18-cv-00132-JJM-LDA Document 22 Filed 10/15/18 Page 1 of 2 PageID #: 487



   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF RHODE ISLAND

   ALTAGRACIA CAMARENA
               VS                               18-cv-132M

   U.S. BANK NATIONAL ASSOCIATION AS TRUSTE
   FOR MASTR ADJUSTABLE RATEE MORTGAGES
   TRUST 2007-1 MORTGAGE PASS-THROUGH
   CERTIFICATES SERIES 2007-1, ALIAS
   OCWEN LOAN SERVICING, LLC


          OBJECTION TO MOTION TO DISMISS

         Plaintiff, by her attorney, moves to extend the time to respond to the

   Motion to Dismiss to November 15, 2018. The Defendants agree to this

   Motion.



                                                ALTAGRACIA CAMARENA
                                                By her Attorney


   October 15, 2018                             /s/ John B. Ennis
                                                JOHN B. ENNIS, ESQ. #2135
                                                1200 Reservoir Avenue
                                                Cranston, Rhode Island 02920
                                                (401) 943-9230
                                                Jbelaw75@gmail.com




                                         1
Case 1:18-cv-00132-JJM-LDA Document 22 Filed 10/15/18 Page 2 of 2 PageID #: 488




                       CERTIFICATE OF SERVICE

   I hereby certify that I emailed a copy of this Motion to Joseph Farside and
   Jeffrey Ankrom on October 15, 2018.

   /s/ John B. Ennis




                                         2
